PER CURIAM. •
The deputy commissioner found that the claimant suffered no permanent disability from an inner ear infection which resulted from cement poisoning. In doing so, however, he failed to rule on an issue properly before him, to wit: whether the appellees were responsible for Dr. Fagan’s bill for medical treatment. Mel web Signs v. Dills, IRC Order 2-3771 (April 16, 1979). The appellees are hereby ordered to pay Dr. Fagan’s bill in light of uncontroverted evidence that Dr. Sloan, the initially authorized physician, referred the claimant to Dr. Fagan who continued to treat the claimant for inner ear poisoning. Coral Magnetics Company v. Allen, 8 FCR 73 (1973). We find no support in the record for the appel-lees’ position that Dr. Fagan was deauthor-ized.
As modified by this opinion, the order is otherwise
AFFIRMED.
ROBERT P. SMITH, Jr., and SHAW, JJ., concur.
BOOTH, J., dissents with opinion.